Case 1:17-cr-00684-ER Document 147 Filed 01/22/19 Page 1 of 5

USDCSDNY
DOCUMENT
ELECTRON\CALLY F!LED
DOC#

UNITED sTATEs DIsTRIcT coURT ' DATE F‘LED¢-_-¥l-Z_z_Li-°L_

SOUTHERN DISTRICT OF NEW YORK

 

UNITED STATES OF AMERICA
CONSENT PRELIMINARY ORDER

- V. ~ OF FORFEITURE/
° MONEY JUDGMENT

EMANUEL RICHARDSON,
17 Cr. 684 (ER)

Defendant.

WHEREAS, on or about November 7, 2017, EMANUEL
RICHARDSON (the “defendant”), was charged in an Indictment, 17 Cr.
684 (ER) (the “Indictment”), with, inter alia, conspiracy to commit
bribery, in violation of 18 U.S.C. §§ 371 and 666;

WHEREAS, the Indictment included a forfeiture allegation
as to Count One, seeking forfeiture to the United States, pursuant
to 18 U.S.C. § 982(a)(l)(c);

WHEREAS, on or about January ;;, 2019, the defendant
pled guilty to Count One, pursuant to a plea agreement With the
Government, wherein the defendant admitted the forfeiture
allegation with respect to Count One and agreed to forfeit to the
United States, pursuant to 18 U.S.C. § 982(a)(1)(c), a sum of money
equal to $20,000 in United States currency, representing proceeds

traceable to the commission of the offense alleged in Count One;

 

WHEREAS, the defendant consents to the entry of a money
judgment in the amount of $20,000 in United. States currency

representing the amount of proceeds traceable to the offense

 

Case 1:17-cr-00684-ER Document 147 Filed 01/22/19 Page 2 of 5

charged in Count One of the lndictment that the defendant
personally obtained; and

WHEREAS, the defendant admits that, as a result of acts
and/or omissions of the defendant, the proceeds traceable to the
offense charged in Count One of the Indictment that the defendant
personally obtained cannot be located upon the exercise of due
diligence.

IT IS HEREBY STIPULATED AND AGREED, by and between the
United States of America, by its attorney Geoffrey S. Berman,
United States Attorney, Assistant United States Attorneys, Robert
Boone, Noah Solowiejczyk, and Eli J. Mark, of counsel, and the
defendant, and his counsel, Craig J. Mordock, Esg., that:

1. As a result of the offense charged in Count One of
the Indictment, to which_ the defendant pled guilty, a money
judgment in the amount of $20,000 in United States currency (the
“Money Judgment”), representing the amount of proceeds traceable
to the offense charged in Count One of the Indictment that the
defendant personally obtained, shall be entered against the
defendant.

2. Pursuant to Rule 32.2(b)(4) of the Federal Rules of
Criminal Procedure, this Consent Preliminary Order of
Forfeiture/Money Judgment is final as to the defendant, EMANUEL

RICHARDSON, and shall be deemed. part of the sentence of the

 

Case 1:17-cr-00684-ER Document 147 Filed 01/22/19 Page 3 of 5

defendant, and shall be included in the judgment of conviction
therewith.

3. All payments on the outstanding money judgment
shall be made by postal money order, bank or certified check,
made payable, in this instance, to the United States Marshals
Service, and delivered by mail to the United States Attorney’s
Office, Southern District of New York, Attn: Money Laundering and
Asset Forfeiture Unit, One St. Andrew’s Plaza, New York, New York
10007 and shall indicate the defendant’s name and case number.

4. The United States Marshals Service is authorized to
deposit the payment on the Money Judgment in the Assets Forfeiture
Fund, and the United~ States shall have clear title to such
forfeited property.

5. Pursuant to 21 U.S.C. § 853(p), the United States
is authorized_ to seek forfeiture of substitute assets of the
defendant up to the uncollected amount of the Money Judgment.

6. Pursuant to Rule 32.2(b)(3) of the Federal Rules of
Criminal Procedure, the United States Attorney's Office is
authorized to conduct any discovery needed to identify, locate or
dispose of forfeitable property, including depositions,
interrogatories, requests for‘ production. of documents and_ the

issuance of subpoenas.

 

Case 1:17-cr-00684-ER Document 147 Filed 01/22/19 Page 4 of 5

7. The Court shall retain jurisdiction to enforce this
Consent Preliminary Order of Ebrfeiture/Money Judgment, and to
amend it as necessary, pursuant to Rule 32.2 of the Federal Rules
of Criminal Procedure.

8. The Clerk of the Court shall forward three
certified copies of this Consent Preliminary Order of
Forfeiture/Money Judgment to Assistant United` States Attorney
Alexander J. Wilson, Chief of the Money laundering and Asset
Forfeiture Unit, United States Attorney's Office, One St. Andrew’s

Plaza, New York, New York 10007.

[CONTINUED ON NEXT PAGE]

 

 

Case 1:17-cr-00684-ER Document 147 Filed 01/22/19 Page 5 of 5

9. The signature page of this

Consent Preliminary

Order of Forfeiture/Money Judgment may be executed in one or more

counterparts, each of which will be deemed an original but all of

which together will constitute one and the same instrument.

AGREED AND CONSENTED TO:

GEOFFREY S. BERMAN
United States orney for the
Southern Di rict of N/ York

f

Robert Boone/Noah Solowiejcyk/
Eli J. Mark

Assistant United States Attorneys
One St. Andrew’s Plaza

New York, NY 10007
Tel.:(212)637~2208/2473/2431

   

By:

EMANUEL RICHARDSON

By: WMW@‘Z

EMANUEL RICHARDSON

CRAIG J. MORDOCK, ESQ.
Attorney for Defendant
Mordock Barber, LLC

7611 Maple Street, Suite A-3
New Orleans, LA 70118
Tel.:(504)304-2335

SO ORDERED:

%K\/L

HONORABLE EDGARDO|RAMOS
UNITED STATES DISTRICT JUDGE

?/zl //”I

DATE

DATE

draw

DATE

\ Lz}'
DATE

 

